Citation Nr: 1008590	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-37 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from May 1993 to March 1995.  
He was born in 1958.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran previously 
lived in, and his VA file was located in, San Diego.

The Veteran has service connection for ganglion of the right 
wrist, for which a 10 percent rating is currently assigned.

The Veteran was scheduled to provide testimony before a 
Veterans Law Judge at the VARO in a videoconference hearing 
in January 2010; he did not appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records are rather limited, and do not 
reflect any mental health  problems.  The Veteran's 201 
personnel file is not available.  His having had active 
service from May 1993 to March 1995 appears to reflect that 
was separated two months earlier than he might otherwise have 
been.  

On a VA examination in May 1995, within two months after 
service separation, when he was being assessed for his 
ganglion, the examiner noted that the Veteran seemed to be 
competent and had an essentially normal personality except 
for "marked guarding and magnifications of symptomatology".

A statement is of record from R.S.A., M.D., date stamped in 
May 2003, to the effect that the Veteran had been seen at his 
facility for a number of problems.  He diagnosed "general 
anxiety disorder secondary to post traumatic discharge from 
the service (1995)".  He said he was referring the Veteran 
to a psychiatrist for an evaluation and management of his 
anxiety disorder.

A statement is of record from F.A.B., M.D., dated in April 
and received in May 2003, to the effect that the Veteran was 
having wrist pain, but was also complaining of insomnia and 
depressed-like symptoms.  He was given medications with 
advice to seek consultation from a psychologist.

Clinical records are in the file from February 2005.  A 
notation is of record showing an attendant had been 
authorized for the visit because the Veteran had panic 
attacks and social phobia/agoraphobia.  His depression screen 
was positive, and he was said to be on medication for 
depression.  Another notation was that he still was having 
anxiety episodes manifested by shortness of breath especially 
when alone, at times had depressive episodes not as long or 
deep as before, and was sometimes unable to eat when he 
thought of things, manifesting "natutulala" (noted as blank 
stares).  He was accompanied to the visit by an attendant and 
was said to have occasional hopelessness and worthlessness, 
but no morbid thoughts.  Diagnosis was dysthymia.  Another 
February 2005 notation was that he "has anxious dreams about 
his commander who forces him to go and refuses him shore duty 
assignment, assigns him to weird places".  Medications were 
to be continued.

The report of a psychological evaluation in October 2005 is 
of record.  He said that he left the service because of 
family problems brought about by his wife's Parkinson's 
disease.  He had requested an on-shore duty assignment and 
that was not granted, so he was forced to leave the service.  
The examiner concluded that he a "borderline level of 
cognitive functioning and avoidant personality features".

A clinical notation in November 2005 indicates that his usual 
business was an electronic technician and he was continuing 
to work managing a billiard parlor.  Further analysis in 
November 2005 noted that under Axis I he had borderline 
intellectual function, but he had no mental disorder.  While 
separated from his wife, he was doing well with family and 
his girlfriend.  He said that he had returned to Manila after 
being charged criminally with "seduction of a minor".  He 
said that he had moved since he was an immigrant, and U.S. 
immigration authorities had a new law which said that all 
immigrants who had been charged criminally had to return to 
their country of birth and be under "probation".  He said 
that he still had an appeal underway and it remained an 
"open case".  Another clinical notation referred to his 
history of early separation from service because he could not 
get an assignment so he could take care of those problems; 
and that while he knew he now had some problems, and thought 
he had had minimal relief from the ongoing VA care, he had 
ongoing anger, irritability, poor appetite, and anxiety 
reactions.

A private psychiatric evaluation and report of ongoing visits 
is of record from J.R.T.S., M.D., wherein the Veteran was 
diagnosed with major depressive disorder, recurrent; and 
dysthymic disorder under Axis I.  A Global Assessment of 
Functioning (GAF) score was assigned of 25.  A lengthy 
history of circumstances in service and since was enumerated.  
In a follow-up report in August 2007, Dr. S concluded that 
the Veteran's problems were first symptomatic in service due 
to the psychological pressures therein.  His GAF score was 
35.  Another report was submitted from Dr. S, dated in 
January 2009, in which he reached a similar conclusion as to 
both diagnosis and etiology.

A VA Form 21-527, dated in October 2009, is of record showing 
that the Veteran was separated from his wife, who had stayed 
in the U.S. for medical reasons and to receive Social 
Security benefits.

Service connection for psychiatric disability may be on a 
direct, presumptive, or secondary basis.  There is a 
suggestion that the Veteran has some underlying personality 
anomalies.  In general, congenital or developmental defects, 
such as personality disorders, are not diseases or injuries 
as such within the meaning of applicable legislation, and are 
not subject to service connection.  38 C.F.R. §§ 3.303(c), 
4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel has also noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  See also VA VAOPGCPREC 
67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 
(1990); see also VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. 
Reg. 45,711 (1990).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disorder, from the current level.  
38 C.F.R. § 3.310(b).  

In consideration of the foregoing, the case is REMANDED for 
the following action:

1.  The Veteran's Navy personnel file, to 
include any record of disciplinary actions 
and related information, should be 
obtained from the service department as 
well as any available additional service 
medical records.

2.  The Veteran should be asked to submit 
any further information he may have with 
regard to his encounters with the penal 
system and/or the immigration authorities, 
and any psychological evaluations which 
may have taken place in association 
therewith. 

3.  Then, the Veteran should then be 
examined by a psychiatrist who has not 
previously examined him, to include a 
review of the aggregate file including 
this Remand and any additional evidence 
obtained pursuant to this Remand.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct all special studies deemed 
necessary to render a diagnosis, and a 
complete rationale for any opinion 
expressed should be provided.  The 
examiner should provide responses to the 
following questions:  

    a.  What is the correct diagnosis of 
any and all psychiatric disabilities 
affecting the Veteran?  
    
    b.  As to each psychiatric disorder 
diagnosed, is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disorder arose in or as a result of 
service (or pre-existed service and was 
aggravated therein), or is such a 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?  
    
    c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  
    
    d.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability.  
    
4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, on all 
potential bases.  In this regard, the 
Board notes that the U.S. Court of Appeals 
for Veterans Claims has recently held that 
a claim for service connection for 
psychiatric disability should be 
considered to include a claim for service 
connection for any psychiatric disability 
which may reasonably be encompassed by the 
claimant's description of his disability, 
reported symptoms, and other information 
of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  If the decision 
remains adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

